DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Status
Claims 1 and 4 (Currently Amended)
Claims 2 and 5 (Original)
Claims 3 and 6 (Previously Presented)
Claims 9-11 (New)
Claims 7-8 (Canceled)

Response to Arguments
The Applicant's arguments and amendments, filed on 01/21/2021, have been fully considered, but are moot because the Applicant’s amendments has necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ballatine (U.S. 9698598), in view of Reynolds (U.S. 2017/0158075), further in view of Hotta (U.S. 5650710), and further in view of Ikeda (U.S. 2012/0112696).

Regarding claim 1, Ballatine teaches a power supply switching device (col. 14, lines 40-42) used in supplying power to a plurality of chargers (708A, 708B, Fig. 7C) installed in a parking lot (col. 10, lines 37-38) of a housing complex (col. 10, lines 37-38)  and each (708A, Fig. 7) configured to be connected to a vehicle (714, Fig. 7) to charge a battery (battery of 714, Fig. 7; col. 13, lines 41-43) thereof, the power supply switching device comprising:
a plurality of switches (718A, 718B; 719, Fig. 7C) configured to switch power supply (106+704 and/or 706, Fig. 7C) on and off to each group (each of group of 714 coupled to 708A, group of 714 coupled to 708B, Fig. 7C) among a plurality of groups (group of 714 coupled to 708A, group of 714 coupled to 708B, Fig. 7C) into which the plurality of chargers (708A, 708B, Fig. 7C) is divided; and 

a memory (col. 23, lines 32-47, storing application software instructions);
wherein the controller (col. 14, lines 19-29; col. 12, lines 59-62) is configured to
allocate one of the time slots (col. 12, lines 11-24; time slots during employee working hours per day for EV charging and discharging; col. 11, lines 15-20, time slots of high cost versus low cost each day) to each of the plurality of switches (718A, 718B; 719, Fig. 7C), during which the each of the plurality of switches on (col. 12, lines 11-24; time slots for EV charging and discharging with correspond switches on),
control switching on and off of the plurality of switches (718A, 718B; 719, Fig. 7C) so that only one switch (e.g., 718A, with D coupled to A, provides power to 708A; whereas 718B and 719 are off, Fig. 7C) among the plurality of switches  (718A, 718B; 719, Fig. 7C) is on, or all of the plurality of switches (718A, 718B; 719, Fig. 7C) are off; and 
a charging/discharging time slots (col. 12, lines 11-24; col. 11, lines 15-20) by a predetermined length of time each day (col. 12, lines 11-24; col. 11, lines 15-20),
Ballatine does not explicitly teach shifting (the time slots by a predetermined length of time each day); (a memory storing) a time setting table (including the time slots), each assigned to one of the plurality of groups of chargers to receive the power supply; and wherein each of the time slots includes a time at which the respective one of the 
Reynolds teaches a memory ([0043] [0065], 401, Fig. 4) storing a time setting table ([0006] [0058]) including the time slots ([0006] [0058]) each assigned to one of the plurality of groups of chargers (e.g., 751 and 752; 512; 513; 514, Fig. 7; [0077]; [0073], lines 3-4) to receive the power supply; 
a controller (106, Fig. 1) configured to control switching on and off of the plurality of switches ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2) by referring to the time setting table ([0006] [0058]; Reynolds) stored in the memory ([0043] [0065], 401, Fig. 4; Reynolds) so that only one switch among the plurality of switches is on ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2);
	allocate one of the time slots ([0006] [0058]) to each of the plurality of switches ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1);
	shifting the time slots ([0045] [0057], Fig. 9, during which each switch is on; one output connection at a time or each output connection 141-144, Fig. 1), by a predetermined length of time each day ([0045] [0057], Fig. 9);

The combination does not explicitly teach (wherein each of the time slots includes) a start time (at which the respective one of the plurality of switches is turned on) and a finish time (at which the respective one of the plurality of switches is turned off).

		controlling switching on and off (abstract, lines 4-7; col. 1, lines 19-26) by referring to the time setting table (col. 2, lines 37-38, 52-63) stored in the memory (col. 2, lines 37-38, 52-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a start time and a finish time of Hotta’s into Ballatine’s, in view of Reynolds’, in order to provide a real time charging schedule (col. 1, lines 15-16; Hotta).
The combination does not explicitly teach and (the controller is configured to shift the time slots each day) by delaying both of the start time and the finish time (of each of the time slots for the predetermined length of time on a daily basis).
Ikeda teaches the controller (120 of 101, Fig. 18; abstract; [0001]) is configured to shift the time slot (charging time frame, Fig. 26; [0061], line 7) each day by delaying (Yes of S62, Fig. 22; [0313], lines 1-4, 10-18) both of the start time and the finish time (charging start time, finish time = start time + charging time frame, Fig. 26; [0313], lines 1-4, 10-18) of each of the time slot  for the predetermined length of time (e.g., delay time = difference of estimated returned time and charging start time, Fig. 26B and 26C; [0336]-[0338]) on a daily basis ([0002]). It would have been obvious to one of ordinary skill in the art delaying both of the start time and the finish time of each of the time slots for the predetermined length of time on a daily basis of Ikeda’s into Ballatine’s, in view of Reynolds’ and further in view of Hotta’s, in order to provide a power control program or plan that prioritizes power usage ([0021] [0027], line 2) and efficiently supply power to the electric device and charging the electric vehicle ([0034]) during the lowest electricity rate for cost savings ([0002]).
Regarding claim 2, Ballatine teaches the power supply switching device of claim 1, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the controller (col. 14, lines 19-29; col. 12, lines 59-62) (106, Fig. 1; Reynolds) is configured to control the plurality of switches ([0045] [0057], Fig. 9) so that an amount of time per day (col. 11, lines 15-20, col. 12, lines 11-24) that each switch ([0045] [0057], Fig. 9) among the plurality of switches is on ([0045] [0057], Fig. 9; Reynold) is identical (identical time slots determined per day, col. 11, lines 15-20, col. 12, lines 11-24) for all of the plurality of switches ([0045] [0057], Fig. 9).
Regarding claim 3, Ballatine teaches the power supply switching device of claim 1, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the controller (col. 14, lines 19-29; col. 12, lines 59-62) (106, Fig. 1; Reynolds) sets a switching spare time ([0070]; Reynolds), during which all of the plurality of switches are off ([0070]; Reynolds) (903 disconnects, Fig. 9A; charging offline col. 17, lines 6-8), from when the controller (col. 14, lines 19-29; col. 12, lines 59-62) (106, Fig. 1; Reynolds) turns  controller turns on the switch to be turned on next ([0070]; Reynolds).
Regarding claim 4, Ballatine teaches a power supply system (Fig. 7C; col. 14, lines 40-42) used in supplying power to automobiles (714, Fig. 7C) parked in a parking lot (col. 10, lines 37-38) of a housing complex (col. 10, lines 37-38)  and each (708A, Fig. 7) configured to be connected to a vehicle (714, Fig. 7) to charge a battery (battery of 714, Fig. 7; col. 13, lines 41-43) thereof, the power supply system comprising:
a plurality of chargers (708A, 708B, Fig. 7C) installed in the parking lot (col. 10, lines 37-38); and a power supply switching device (106+704 and/or 706+702+708A and/or 708B+719, Fig. 7C) configured to control a power supply (106+704 and/or 706, Fig. 7C) to the plurality of chargers (708A, 708B, Fig. 7C);
wherein the power supply switching device (106+704 and/or 706+702+708A and/or 708B+719, Fig. 7C) comprises a plurality of switches (718A, 718B; 719, Fig. 7C) configured to switch power supply (106+704 and/or 706, Fig. 7C) on and off  (via 718A, 718B; 719, Fig. 7C) to each group (each of group of 714 coupled to 708A, group of 714 coupled to 708B, Fig. 7C) among a plurality of groups (each of group of 714 coupled to 708A, group of 714 coupled to 708B, Fig. 7C) into which the plurality of chargers (708A, 708B, Fig. 7C)  is divided; and
a memory (col. 23, lines 32-47, storing application software instructions);
a controller (similar to the controller to control switching of Fig. 7B, col. 14, lines 19-29; col. 12, lines 59-62) configured to

control the plurality of switches (718A, 718B; 719, Fig. 7C); and wherein the controller (col. 14, lines 19-29; col. 12, lines 59-62) is configured to control switching on and off of the plurality of switches (718A, 718B; 719, Fig. 7C) so that only one switch (e.g., 718A is on, with D coupled to A,  provides power to 708A; whereas 718B and 719 are off, Fig. 7C) among the plurality of switches  (718A, 718B; 719, Fig. 7C) is on, or all of the plurality of switches (718A, 718B; 719, Fig. 7C) are off; 
a charging/discharging time slot (col. 12, lines 11-24; time slots for EV charging and discharging; col. 11, lines 15-20, time slots of high cost and low cost each day) determined by a predetermined length of time each day (col. 12, lines 11-24; col. 11, lines 15-20).
Ballatine does not explicitly teach shifting (the time slots by a predetermined length of time each day); (a memory storing) a time setting table (including the time slots) each assigned to one of the plurality of groups of chargers to receive the power supply; and wherein each of the time slots includes a time at which the respective one of the plurality of switches is turned on and a time at which the respective one of the plurality of switches is turned off; (control switching on and off of the plurality of switches) by referring to the time setting table stored in the memory.
each assigned to one of the plurality of groups of chargers (e.g., 751 and 752; 512; 513; 514, Fig. 7; [0077]; [0073], lines 3-4) to receive the power supply;	
	a controller (106, Fig. 1) configured to control switching on and off of the plurality of switches ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2) by referring to the time setting table ([0006] [0058]; Reynolds) stored in the memory ([0043] [0065], 401, Fig. 4; Reynolds) so that only one switch among the plurality of switches is on ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2);
	allocate one of the time slots ([0006] [0058]) to each of the plurality of switches ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2);
	shifting the time slots ([0045] [0057], Fig. 9), during which each switch is on ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1, is equivalent to each of the application’s switches 21A-21C, Fig. 2), by a predetermined length of time each day ([0045] [0057], Fig. 9);
and wherein each of the time slots ([0006] [0058]) includes a time ([0083], EV charging current turned on at time point t0) at which the respective one of the plurality of switches ([0045] [0057], Fig. 9; one output connection at a time or each output connection 141-144, Fig. 1) is turned on ([0045] [0057], Fig. 9; Reynolds) and a time ([0084]-[0086],  of Reynolds’ into Ballatine’s, in order to allow multiple charging stations to share a common power circuit and save the overall cost of installing a charging station ([0015], last 4 lines; Reynolds; that is similar to the application’s [0008]-[0010]).
The combination does not explicitly teach (wherein each of the time slots includes) a start time (at which the respective one of the plurality of switches is turned on) and a finish time (at which the respective one of the plurality of switches is turned off).
		Hotta teaches wherein each of the time slots (abstract, lines 4-8) includes a start time (abstract, lines 4, 8-14; title) at which the respective one of the plurality of switches is turned on (abstract, lines 4-7; col. 1, lines 19-26) and a finish time (abstract, lines 4, 8-14; title) at which the respective one of the plurality of switches is turned off (col. 1, 
		controlling switching on and off (abstract, lines 4-7; col. 1, lines 19-26) by referring to the time setting table (col. 2, lines 37-38, 52-63) stored in the memory (col. 2, lines 37-38, 52-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a start time and a finish time of Hotta’s into Ballatine’s, in view of Reynolds’, in order to provide a real time charging schedule (col. 1, lines 15-16; Hotta).
The combination does not explicitly teach and (the controller is configured to shift the time slots each day) by delaying both of the start time and the finish time (of each of the time slots for the predetermined length of time on a daily basis).
Ikeda teaches the controller (120 of 101, Fig. 18; abstract; [0001]) is configured to shift the time slot (charging time frame, Fig. 26; [0061], line 7) each day by delaying (Yes of S62, Fig. 22) both of the start time and the finish time (charging start time, finish time = start time + charging time frame, Fig. 26; [0313], lines 1-4, 10-18) of each of the time slot  for the predetermined length of time (e.g., delay time = difference of estimated returned time and charging start time, Fig. 26B and 26C; [0336]-[0338]) on a daily basis ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller is configured to shift the time slots each day by delaying both of the start time and the finish time of each of the time slots for the predetermined length of time on a daily basis of Ikeda’s into Ballatine’s, in view of Reynolds’ and further in view of Hotta’s, in order to 
Regarding claim 5, Ballatine teaches power supply system of claim 4, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the controller further comprising a power receiving device (806, Fig. 8B) configured to transform power received at a high voltage (received at input of 808 from 106, Fig. 8B) to a low voltage (col. 15, lines 56-65) and to provide the power after transformation (via 808, Fig. 8B) to the power supply switching device (820, Fig. 8B).
Regarding claim 6, Ballatine teaches the power supply switching device of claim 2, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the controller, wherein the controller (col. 14, lines 19-29; col. 12, lines 59-62) (106, Fig. 1; Reynolds) sets a switching spare time ([0070]; Reynolds), during which all of the plurality of switches are off ([0070]; Reynolds) (903 disconnects, Fig. 9A; charging offline col. 17, lines 6-8), from when the controller (col. 14, lines 19-29; col. 12, lines 59-62) (106, Fig. 1; Reynolds) turns off the switch that is on until the controller turns on the switch to be turned on next ([0070]; Reynolds).
Regarding claim 9, Ballatine teaches the power supply switching device of claim 1, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the time slots ([0045] [0057] [0058], Fig. 9; Reynolds) complete one cycle (a cycle to complete round robin charging EV1-EV4, Fig. 9; Reynolds) in predetermined days ([0058], last 7 lines; Reynolds).
Regarding claim 10, Ballatine teaches the power supply switching device of claim 1, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the predetermined length of time ([0045], lines 7-13, 30 minutes or other length of time; [0057], Fig. 9; Reynolds) is shorter than the length of the time slot (col. 12, line 13; e.g., 8 hour time slot; Ballantine).
Regarding claim 11, Ballatine teaches the power supply switching device of claim 1, in view of Reynolds, further in view of Hotta and further in view of Ikeda, wherein the length of the time slot is eight hours (col. 12, line 13; Ballantine) and the predetermined length of time is two hours ([0045], lines 7-13, 2 hours included in some other length of time, line 13; [0057], Fig. 9; Reynolds).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0285345, U.S. 2014/0253034, U.S. 2016/0193932 and U.S. 2013/0069592.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859